Case: 4:21-cr-00303-MTS-SPM Doc. #: 2 Filed: 05/12/21 Page: 1 of 2 PageID
                                                                     FILED#: 5

                                                                                     MAY 12 2021
                                                                                ~JJ,_S 01S11RICT COURT
                              UNITED STATES DISTRICT COURT                      S~~OFMO
                                                                                       IST.'LOUIS
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                        Plaintiff,                     )
                                                       )        4:21CR00303 MTS/SPM
vs.                                                    )
                                                       )
MICHAEL J. AVERY,                                      )
                                                       )
                        Defendant.                     )

                                          INDICTMENT

                                           COUNT ONE

      The Grand Jury charges that:

      On or about June 23, 2020, in St. Louis County, within the Eastern District of Missouri,

                                          MICHAEL J. AVERY,

the Defendant herein, knowing he was an unlawful user of or addicted to a controlled substance,

to wit: marijuana, knowingly possessed a firearm, which had traveled in interstate or foreign

commerce during or prior to being in Defendant's possession.

      In violation of Title 18, United States Code, Section 922(g)(3).


                                           COUNT TWO

       The Grand Jury further charges that:

       Beginning at a time unknown but including on or about June 21 and 22, 2020, through

November 17, 2020, in St. Louis County, within the Eastern District of Missouri,

                                      MICHAEL J. AVERY,

the Defendant herein, knowingly possessed a firearm, to-wit: a firearm silencer, not registered to

him in the National Firearms Registration and Transfer Record.
Case: 4:21-cr-00303-MTS-SPM Doc. #: 2 Filed: 05/12/21 Page: 2 of 2 PageID #: 6




      In violation of Title 26, United States Code, Sections 5841, 586l(d), and 5871.


                                                          A TRUE BILL


                                                          FOREPERSON
SAYLER A. FLEMING
United States Attorney


MICHAEL A. REILLY, #43908MO
Assistant United States Attorney
